Filed 9/28/16 Singh v. Gill CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIFTH APPELLATE DISTRICT

AJMER SINGH,
                                                                                           F070810
         Plaintiff and Appellant,
                                                                           (Super. Ct. No. 11CECG03932)
                   v.

JAGRAJ SINGH GILL et al.,                                                                OPINION
         Defendants and Respondents.



         APPEAL from a judgment of the Superior Court of Fresno County. Donald S.
Black, Judge.
         Ajmer Singh, in pro. per.; Joshi Law Firm and Tanvir Joshi for Plaintiff and
Appellant.
         Law Offices of William L. Cowin and William L. Cowin for Defendants and
Respondents.
                                                        -ooOoo-
         Appellant, Ajmer Singh, owns and drives a long-haul truck. Singh filed the
underlying complaint against his brother and sister-in-law, respondents Jagraj Singh Gill
and Simerjit Kaur, claiming they owed him money for hauling approximately 153 loads
across the country.
       Although originally represented by counsel, Singh represented himself during the
jury trial. Singh testified but presented no other witnesses or exhibits.
       At the close of Singh’s case, the trial court granted Gill’s motion for nonsuit.
Because Singh waived his right to a court reporter, there is no transcript of the oral
proceedings.
       Singh argues the trial court erred when it denied his request for a trial continuance.
Singh further contends he was prejudiced during the nonsuit proceedings by the lack of
an English language interpreter and the inability to present additional evidence.
       Singh has not presented an adequate record to support his claims. Further, what
record is available does not demonstrate reversible error. Accordingly, the judgment will
be affirmed.
                                       DISCUSSION
1.     The trial court did not err in denying Singh’s request to continue the trial.
       A motion to continue a trial is left to the sound discretion of the court. (Oliveros
v. County of Los Angeles (2004) 120 Cal.App.4th 1389, 1395.)
       Singh claims he requested a continuance at the beginning of the trial for two
reasons. First, he asserts he was physically unwell. However, there is absolutely no
evidence in the record to support this allegation.
       Singh also contends a continuance was necessary because of his unforeseen lack
of counsel. Again, the record does not support Singh’s claim. Singh’s counsel withdrew
on July 9, 2014, and the case was not tried until November 18, 2014, over four months
later. Thus, lack of counsel was not unforeseen.
       Singh has the burden to show reversible error by an adequate record. (Ballard v.
Uribe (1986) 41 Cal.3d 564, 574-575.) He has not done so here. On appeal, we presume
the trial court’s ruling is correct and, on matters as to which the record is silent, we
indulge all presumptions in favor of that correctness. (Ellis v. Toshiba America
Information Systems, Inc. (2013) 218 Cal.App.4th 853, 889 (Ellis).) Therefore, we must

                                              2.
presume the trial court did not abuse its discretion when it denied the continuance
request.
2.     Singh had an interpreter for the nonsuit motion.
       Singh’s native language is Punjabi. While acknowledging that he had an
interpreter for the trial, Singh argues that he did not have an interpreter for the nonsuit
motion. However, the record belies Singh’s claim.
       Both Singh and Gill were assisted by interpreters. Singh’s interpreter was not
court certified but was present during all of the proceedings. There is no indication in the
record that Singh was ever without the assistance of an interpreter. Accordingly, Singh
has not met his burden to show reversible error.
3.     The record does not support Singh’s claim he was limited in defending the
nonsuit motion.
       Singh argues that he was denied the opportunity to present additional evidence and
witnesses in opposition to Gill’s nonsuit motion. However, without a transcript of the
proceedings, there is no way to evaluate this claim. Rather, we must presume that the
trial court correctly handled the nonsuit motion. (Ellis, supra, 218 Cal.App.4th at
p. 889.)
                                      DISPOSITION
       The judgment is affirmed. Costs on appeal are awarded to respondents.

                                                                   _____________________
                                                                         LEVY, Acting P.J.
WE CONCUR:


 _____________________
KANE, J.


_____________________
POOCHIGIAN, J.


                                              3.